IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE


RANDALL E. DUNN,
                               AT NASHVILLE

                                                )
                                                                       FILED
                                                )   C.C.A. NO. 01C01-9703-CR-00089
                                                                  September 18, 1997
       Appellant,                               )
                                                )   DAVIDSON COUNTY
                                                                   Cecil W. Crowson
VS.                                             )   (94-A-426 Below)
                                                                  Appellate Court Clerk
                                                )
STATE OF TENNESSEE,                             )   The Hon. J. Randall Wyatt, Jr.
                                                )
       Appellee.                                )   (Denial of Post-Conviction Relief)


                                          ORDER

              This case came to be heard on the motion of the state for an affirmance of

the judgment of the trial court under Rule 20, Tennessee Court of Criminal Appeals Rules.

Based on our review of the state’s motion, the petitioner’s brief, and the record in this

cause, we conclude that this is an appropriate case for affirmance under Rule 20.



              The issue raised in this appeal is whether the trial court erred in denying post-

conviction relief based on the petitioner’s claim of ineffective assistance of counsel. On

June 17, 1994, the petitioner pled guilty to aggravated robbery and was sentenced to three

years in Tennessee Department of Correction. The petitioner was a forfeiture at his

sentencing hearing and was subsequently arrested and his three-year sentence was

placed into effect on June 2, 1995. That same day, the petitioner pled guilty to two counts

of selling over .5 grams of a controlled substance and to two counts of selling over 26

grams of cocaine. He was sentence to eight years imprisonment on three of the counts,

to run concurrently with each other, and to ten years imprisonment on one count, to run

consecutively with all other sentences. The effective sentence was eighteen years

imprisonment.



              In his post-conviction petition, the petitioner contends that trial counsel failed

to provide effective assistance of counsel and coerced him into pleading guilty and that his

plea was not made voluntarily, intelligently, or understandingly.



              At a hearing on the post-conviction petition, the petitioner testified on his own

behalf, and trial counsel testified for the state. In addition, the transcript of the guilty plea
proceedings was introduced as an exhibit. In finding that the petitioner received effective

assistance of counsel, the trial court stated:



       Base on the testimony from the hearing, the Court is of the opinion that the
       allegation that the claim that Mr. Hughes misinformed petitioner of the length
       of the sentence that would be served is without merit, as is the claim that Mr.
       Hughes failed to investigate the case.

       The Court is of the opinion that Mr. Hughes is an experienced and
       competent attorney whose representation of petitioner was well within the
       range of competence demanded of attorneys in criminal cases. Baxter v.
       Rose, 523 S.W.2d 930 (Tenn. 1975); Strickland v. Washington, 466 U.S.
668, 104 S. Ct. 2052, 80 L. Ed. 2d 674 (1984).



              In order to receive post-conviction relief on the basis of ineffective assistance

of counsel, the petitioner must first establish that the services rendered or the advice given

was below "the range of competence demanded of attorneys in criminal cases." Baxter

v. Rose, 523 S.W.2d 930, 936. Second, he must show that the deficiencies "actually had

an adverse effect on the defense." Strickland v. Washington, 466 U.S. 668, 693, 104 S. Ct.
2052, 5067. Moreover, on appeal, the findings of fact made by the post-conviction court

are conclusive and will not be disturbed unless the evidence contained in the record

preponderates against them. Rhoden v. State, 816 S.W.2d 56, 60 (Tenn. Crim. App.

1991); Brooks v. State, 756 S.W.2d 288, 289 (Tenn. Crim. App. 1988). The burden is on

the petitioner to show that the evidence preponderates against those findings. Clenny v.

State, 576 S.W.2d 12, 14 (Tenn. Crim. App. 1978), cert. denied, 441 U.S. 947, 99 S. Ct.
2170, 60 L. Ed. 2d 1050 (1979).



              From the record before this Court, we do not find that the evidence

preponderates against the trial court’s finding that the petitioner received effective

assistance of counsel.



              IT IS, THEREFORE, ORDERED that the state’s motion to affirm the

judgment of the trial court under Rule 20, Tennessee Court of Criminal Appeals Rules, is

granted, and the judgment of the trial court is affirmed. Because the petitioner is indigent,

costs of this appeal are taxed to the state.


                                               -2-
          Enter this the ____ day of August, 1997.



                              ________________________________
                              DAVID H. WELLES, JUDGE


CONCUR:


________________________________
JOHN H. PEAY, JUDGE


________________________________
JERRY L. SMITH, JUDGE




                                      -3-